Exhibit 10.1

 

Diplomat Pharmacy, Inc. 
Non-Employee Director Compensation Program

 

(effective October 1, 2018)

 

Annual cash retainer:

 

 

 

Board

 

$

80,000

 

Additional annual cash retainer:

 

 

 

Lead Director

 

$

30,000

 

Audit Committee-Chair

 

$

20,000

 

Compensation Committee-Chair

 

$

15,000

 

Nominating and Corporate Governance Committee-Chair

 

$

15,000

 

Audit Committee-Member

 

$

10,000

 

Compensation Committee-Member

 

$

7,500

 

Nominating and Corporate Governance Committee-Member

 

$

7,500

 

Special Committee-Member (as applicable)

 

$

15,000-20,000

 

Annual grant of restricted stock (grant date fair value):

 

 

 

Board

 

$

150,000

 

Special grant of restricted stock (grant date fair value):

 

 

 

Lead Director

 

$

75,000

 

 

In addition, the Company reimburses expenses associated with attendance at Board
meetings for all directors.

 

Restricted Stock - Board.  Each non-employee director will be paid the annual
grant of restricted stock as of the earlier of (a) June 1 and (b) the date of
the annual meeting of shareholders.  Notwithstanding the foregoing, (i) the
initial restricted stock grant for a new non-employee director appointed other
than at the annual meeting of shareholders shall be made as of the date of
initial appointment and (ii) any restricted stock grant made as a result of
changes to the non-employee director compensation program shall be made as of
the effective date of such changes, each of the foregoing having a pro rata
grant date fair value as determined by the Board or the Compensation Committee.

 

The restricted stock vests in full on the first anniversary of the grant date or
earlier upon a change of control of the Company, subject to the director’s
continued service to the Company through such vesting date. Except as set forth
in the prior sentence, the restricted stock will be forfeited in the event of
termination of service prior to the vesting date.  During the restricted period,
the restricted stock entitles the participant to all of the rights of a
shareholder, including the right to vote the shares and the right to receive any
dividends thereon. Prior to the end of the restricted period, restricted stock
generally may not be sold, assigned, pledged, or otherwise disposed of or
hypothecated by participants.

 

Restricted Stock — Lead Director.  In connection with Mr. Wolin’s appointment as
the initial Lead Director of the Board, he received a grant of restricted
stock.  The restricted stock vests 50% on the first anniversary of the initial
appointment and 50% on the second anniversary (or earlier upon a change of
control of the Company), subject to Mr. Wolin’s continued service to the Company
as a director through such vesting dates. Except as set forth in the prior
sentence, the restricted stock will be forfeited in the event of termination of
service as Lead Director prior to the vesting date.  During the restricted
period, the restricted stock entitles Mr. Wolin to all of the rights of a
shareholder, including the right to vote the shares and the right to receive any
dividends thereon. Prior to the end of the restricted period, the restricted
stock generally may not be sold, assigned, pledged, or otherwise disposed of or
hypothecated.

 

--------------------------------------------------------------------------------